DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 March 2021 have been fully considered but they are not persuasive. Applicant argues that Brown fails to teach that the controller is configured to target donor raw plasma volume to be collected prior to an initial draw phase or a target plasma product to be collected based in part on weight, height, sex, and hematocrit of the donor. However, Brown clearly discloses that height, weight, and sex are used to determine donor volume (see column 13, lines 10-20), and that donor volume is used in subsequent calculations to determine, for example, the amount of time needed for the procedure or the amount of whole blood needed, both of which involve manipulation of the target plasma product (desired platelet yield, see columns 20 and 21). As such, Brown discloses an apparatus with a needle, blood separator, draw and return lines, anticoagulant line, and a controller. Brown discloses that the controller can be used to make calculations based, in part, on donor height, weight, and sex. That is, the controller may be programmed to perform the functions claimed by Applicant, meeting the limitations of the claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 37-41 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 6,207,063 to Brown. 
In the specification and figures, Brown discloses the apparatus as claimed by Applicant. With regard to claim 37, Brown discloses a blood processing system with a venipuncture needle 22 for drawing whole blood from a donor, a blood separator 12 to separate the whole blood into a plasma product and red blood cells, with a plasma output port at 38 connected to a plasma line 42 to send plasma product to containers C3. The apparatus further comprises a donor line 20/40 connected to the venipuncture needle, conveying whole blood to the separator and returning red blood cells to the donor, controlled by pump P2 (see FIG 1). Brown further discloses an anticoagulant line 26 connected to an anticoagulant source C1, which introduces anticoagulant into donor line 20, and a controller 18 (see FIG 1). The controller is configured to operate the components (including the pumps and separation device) and uses the height, weight, sex, and hematocrit of the donor to calculate a desired platelet  yield (target plasma product) while taking into account the amount of anticoagulant added during processing (see at least column 12, line 28 to column 13, line 48). 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-46 of copending Application No. 16/739441. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims set forth an apheresis apparatus with draw lines, return lines, pumps, anticoagulant lines, and a controller, wherein the controller uses patient characteristics to control the operation of the apparatus.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        23 March 2021